MEMORANDUM **
Nevada prisoner Dennis W. McDonald appeals pro se the district court’s summary judgment in favor of prison officials in his 42 U.S.C. § 1983 action alleging deliberate indifference to his serious medical needs. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo, Lopez v. Smith, 203 F.3d 1122, 1131 (9th Cir.2000) (en banc), and we affirm.
The district court properly granted summary judgment on McDonald’s claim con-*678eerning a delay in routine liver enzyme testing because McDonald failed to raise a genuine issue as to whether the delay caused him harm. See McGuckin v. Smith, 974 F.2d 1050, 1060 (9th Cir.1992), overruled, on other grounds, WMX Techs., Inc. v. Miller, 104 F.Bd 1133, 1136 (9th Cir.1997) (en banc).
The district court correctly concluded that McDonald’s contention that prison medical staff failed to provide him proper treatment by denying him a liver biopsy and drug therapy amounts only to a difference in medical opinion, which is insufficient as a matter of law to establish deliberate indifference. See Jackson v. McIntosh, 90 F.3d 330, 332 (9th Cir.1996).
The district court also properly found that the failure to vaccinate McDonald against Hepatitis A and B amounted only to a difference in medical opinion about the proper course of treatment. See id.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.